ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Laguna Construction Company, Inc.             )      ASBCA No. 59108
                                              )
Under Contract No. FA8903-06-D-8515           )

APPEARANCE FOR THE APPELLANT:                        Carolyn Callaway, Esq.
                                                      Carolyn Callaway, P.C.
                                                      Albuquerque, NM

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Capt Christopher M. Kovach, USAF
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       This appeal has been settled, and payment has been made to the contractor. By
"Notice of Receipt of Payment" dated 16 February 2016, appellant requests that this
appeal be dismissed with prejudice.

       WHEREFORE, ASBCA No. 59108 is hereby dismissed with prejudice.



                                            r~A
       Dated: 17 February 2016
                                                .._______
                                            ~N
                                                                                       ~




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59108, Appeal of Laguna
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals